LETTS, Judge,
concurring specially.
While I agree with the opinion, under the facts of this case, I can conceive of situations where the testimony might be so incredible as to fail to rebut the presumption of undue influence referred to in In Re Estate of Carpenter, 253 So.2d 697 (Fla. 1971). However, this is not one of them. Certainly I agree the evidence favoring the stepson is suspect and that I as a trial judge probably would have ruled the other way. Notwithstanding, the evidence is not incredible and we have no power to substitute our judgment for that of the trial court which apparently accepted the rebuttal testimony and found it to be sufficient.